Exhibit 10.1

Franklin Bank Corp.
Houston, TX

Key Employee Intermediate-Term Incentive
Compensation Plan

A Performance Unit Plan for Selected
Executives and Other Key Contributors

Effective August 14, 2006

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Section

 

Page

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I.

Plan Purposes

 

1

 

 

 

 

II.

Compensation Philosophy

 

1

 

 

 

 

III.

Definitions of Key Terms

 

1

 

 

 

 

IV.

Participation

 

2

 

 

 

 

V.

Award Opportunities

 

2

 

 

 

 

 

a.

Types of Award Opportunities

 

2

 

 

 

 

 

 

b.

Performance Cycles

 

2

 

 

 

 

 

 

c.

Performance Units Subject to the Plan

 

2

 

 

 

 

 

 

d.

Price Basis for Performance Units and the Valuation of Performance Units

 

3

 

 

 

 

 

 

e.

Defining Performance Criteria and Setting Performance Goals

 

3

 

 

 

 

 

 

f.

Terms and Conditions of Awards

 

3

 

 

 

 

 

VI.

Award Determination and Distribution

 

3

 

 

 

 

 

a.

Determination of Performance Unit Grants

 

3

 

 

 

 

 

 

b.

Vesting of Performance Unit Grants

 

3

 

 

 

 

 

 

c.

Nonsolicitation Agreement

 

5

 

 

 

 

 

 

d.

Active Employment Contingency

 

5

 

 

 

 

 

 

e.

Not an Employment Contract

 

5

 

 

 

 

 

 

f.

Tax Withholding

 

5

 

 

 

 

 

 

g.

Payout

 

5

 

 

 

 

 

VII.

Certain Additional Payments By The Company

 

6

 

 

 

 

 

a.

Gross-Up Payments

 

6

 

 

 

 

 

 

b.

Calculations

 

6

 

 

 

 

 

 

c.

Notification

 

7

 

 

 

 

 

 

d.

Refunds

 

8

 

 

 

 

 

 

e.

Withholding

 

8

 

 

 

 

 

 

f.

Definitions

 

9

 

 

 

 

 

VIII.

Plan Administration

 

9

 

 

 

 

 

a.

Administration

 

9

 

 

 

 

 

 

b.

Arbitration

 

10

-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Section

 

Page

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

c.

Status Reporting to Participants

 

10

 

 

 

 

 

 

d.

No Pledge or Hypothecation

 

10

 

 

 

 

 

 

e.

Sunset Provision

 

10

 

 

 

 

 

 

f.

Amendment

 

11

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit A -

Definitions of Key Terms

 

 

 

 

 

 

 

Exhibit B -

Sample Performance Unit Plan Grant Agreement

 

 

-ii-

--------------------------------------------------------------------------------




FRANKLIN BANK CORP.
Key Employee Intermediate-Term Incentive
Compensation Plan

I.          Plan Purposes

The purposes of this Plan are three-fold:

 

•

foster corporate growth and attainment of performance objectives.

 

•

recognize participants’ contributions to the Company’s success.

 

•

attract and retain the services of significant contributors for the business.

          The Plan will permit participating employees to realize future
financial rewards when their collective performances result in attainment of the
Company’s strategic objectives for growth, profitability/efficiency and
increased enterprise value.

II.      Compensation Philosophy

          Franklin Bank Corp. and its Subsidiaries (hereafter collectively
referred to as “Franklin” or “the Company”) wish to provide a comprehensive
compensation program for those employees whose performance and contributions to
the business materially enhance and aid the attainment of desired business
results.  This intermediate-term incentive plan is intended to be an integral
part of the total compensation opportunity offered by the Company to these key
employees.

          This Plan is an adjunct, not an offset, to the other forms of
compensation already provided by the Company competitive base salaries, annual
bonus award opportunities, long-term incentive award opportunities and
comprehensive health & welfare benefits.

III.     Definitions of Key Terms

          This Plan contains several terms which may be unfamiliar to
Participants and/or have a specific legal definition when used in the context of
this type of employee compensation plan.  Accordingly, reference is made to the
Plan terms and their definitions contained in Exhibit A to the Plan. 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in Exhibit A to the Plan.

-1-

--------------------------------------------------------------------------------




IV.     Participation

          Participation in this Plan is open to the Chief Executive Officer (the
“CEO”) and the selected key employees of the Company recommended by the CEO and
approved by the Compensation Committee to have made significant contributions to
the progress and growth of the business through the performance of his/her
assigned responsibilities, and/or who offer a high potential for long-term
professional growth within the Franklin organization (each, a “Key Employee” or
“Participant”).

          Participation will be limited to a small number of senior executives,
business unit managers and a select group of other key personnel.  The extent of
participation among employees may vary based on level, scope and type of
individual responsibility in the organization, the significance of actual
contributions to the development and success of the business, and the importance
of potential future contributions to the business.

          Once selected for participation in a particular Performance Cycle, an
employee’s participation in future Performance Cycles is not guaranteed. 
Changes in organization role and/or personal performance level may affect
participation in future Performance Cycles.  The recommendation of the CEO and
the approval of the Compensation Committee as to the extent of an employee’s
participation, if any, is final.

          Officers and other employees who may be considered corporate insiders
under the Securities Exchange Act of 1934, as amended, will participate in this
Plan under the same eligibility guidelines defined for other employees of the
Company.

V.      Award Opportunities

          This Plan is intended to provide Key Employees with intermediate-term
compensation opportunities based on appreciation in the value of the business
and the success of particular development projects that the Company undertakes. 
Awards under this Plan will be expressed in terms of rights to the value of the
awarded “Performance Units” at the conclusion of a designated Performance
Cycle. 

 

a.

Types of Award Opportunities.  Under this Plan, Participants will be eligible to
receive only one type of award—a Performance Unit.  This type of award is
further explained (defined) in Exhibit A.

 

 

 

 

b.

Performance Cycles.  The Compensation Committee will grant Performance Units to
Participants, usually at the beginning of a defined Performance Cycle.  The term
of each Cycle will be determined by the Compensation Committee.

 

 

 

 

c.

Performance Units Subject to the Plan.  The number of Performance Units awarded
to Key Employees for a specific Performance Cycle will be recommended by the CEO
and approved by the Compensation Committee.

-2-

--------------------------------------------------------------------------------




 

d.

Price Basis for Performance Units and the Valuation of Performance Units.  The
final value of a Performance Unit—at the conclusion of a Performance Cycle—will
be the average of the closing prices of the Company’s common stock on the last
day of each fiscal quarter during the last year of the Performance Cycle.

 

 

 

 

e.

Defining Performance Criteria and Setting Performance Goals.  Prior to the grant
of Performance Units, the CEO will recommend (for Participants other than the
CEO) and the Compensation Committee shall approve the criteria for earning
Performance Units and the specific Performance Goals which must be achieved. 
The CEO will recommend (for Participants other than the CEO) and the
Compensation Committee shall approve a Threshold, Target and Outstanding level
of achievement for each Participant, as well as the number of Performance Units
to be earned by each Participant at each level of achievement.  The Compensation
Committee will make all determinations regarding the participation of the CEO in
this Plan, including the criteria for earning Performance Units, the specific
Performance Goals which must be achieved, the Threshold, Target and Outstanding
levels of achievement and the number of Performance Units the CEO will earn at
each level of achievement.

 

 

 

 

f.

Terms and Conditions of Awards.  Terms and conditions of each grant will be
determined individually and documented in a Performance Unit Plan Grant
Agreement.  This agreement will serve as the agreement between the Participant
and the Company regarding the nature and size of the grant, Performance Goals
for earning Performance Units, and all other terms, qualifications and
contingencies affecting the grant.  Exhibit B contains the form of grant
agreement.

 

 

 

 

 

          The provisions of the grant agreement (including without limitation
the Performance Goals) need not be the same with respect to each Participant.

 

 

 

 

 

          Further, in cases where Individual Agreements with individual
Participants contain specific provisions which differ from the general
provisions contained in this Plan Description, the provisions of the Individual
Agreement will take precedence and will be considered binding.  Where Individual
Agreements are silent on certain topics, the terms outlined in this Plan
Description will be considered binding.

 

 

 

VI.

Award Determination and Distribution

 

 

 

 

a.

Determination of Performance Unit Grants.  Grants may be made during a
Performance Cycle as new Participants become eligible, Participants are promoted
to new assignments within the organization, or specific performance of a
Participant warrants such additional consideration.

 

 

 

 

b.

Vesting of Performance Unit Grants.  Grants made under this Plan will only vest
six months after the conclusion of the Performance Cycle and upon satisfaction
of the Performance Goals established for such cycle and compliance with all
other provisions of the grant.  However, portions of a grant may be forfeited,
or vesting may be accelerated, under certain special circumstances as defined
below:

-3-

--------------------------------------------------------------------------------




 

 

1.

Change in Control.  Upon a Change in Control, outstanding Performance Units will
fully vest and the Company will make a payout to each Participant using the
Outstanding level of achievement for each Participant and the Change in Control
Price.

 

 

 

 

 

 

2.

Normal Retirement, Permanent Disability or Death of the Employee.  Following
Normal Retirement, Disability or death of a Participant, the Company will make a
pro-rated award payout to the Participant, the Participant’s guardian or the
Participant’s estate at the conclusion of the Performance Cycle based on the
duration of Participant’s active employment time during that Performance Cycle,
as determined by the Plan Administrator and approved by the Compensation
Committee.

 

 

 

 

 

 

3.

Voluntary Termination of Employment.  Should a Participant resign from the
Company before the completion of a Performance Cycle, all interests in the
associated Performance Units are forfeited and the Participant will receive no
payout from the Performance Units.

 

 

 

 

 

 

4.

Involuntary Termination of Employment.  Should a Participant separate from the
Company on an involuntary basis before completion of a Performance Cycle, he/she
may be eligible for a full or partial payout on a Performance Unit grant,
provided that the separation was not “for Cause”, as defined in Exhibit A.  A
determination on award payout prior to the end of a Performance Cycle as the
result of an involuntary termination of employment other than for Cause will be
made on a case-by-case basis as recommended by the Plan Administrator and
approved by the Compensation Committee.

 

 

 

 

 

 

 

          Should a Participant’s employment be terminated prior to the end of a
Performance Cycle for Cause, all interests in the associated Performance Units
are forfeited and the Participant will receive no payout from the Performance
Units.

 

 

 

 

 

 

5.

Other.  Notwithstanding the other provisions of this Plan, upon recommendation
of the Plan Administrator, the Compensation Committee may accelerate the vesting
of any Performance Unit granted under the Plan.

 

 

 

 

 

 

           The specific vesting requirements associated with any individual
grant will be contained in the Performance Unit Grant Agreement, which confirms
and evidences the grant of the Performance Units.

-4-

--------------------------------------------------------------------------------




 

c.

Nonsolicitation Agreement.  As a condition to the vesting of grants under this
Plan, Participant agrees, for a period of twelve (12) months after any
Participant shall cease for any reason, whether voluntarily or involuntarily or
as the result of death, disability or normal retirement, to be employed by the
Company, that Participant will not, either individually or together with any
other individual or organization directly or indirectly (i) induce any employee
of the Company or any successor to terminate his or her employment with the
Company or any successor, or to hire any employee or former employee of the
Company or any successor, or (ii) cause, induce or encourage, directly or
indirectly, any customer, depositor or client of the Company or any successor to
terminate or adversely change any relationship with the Company or any successor
or cause, induce or encourage any potential supplier, customer, depositor or
client to not enter into any business relationship with the Company or any
successor.

 

 

 

 

 

          Participant agrees and acknowledges that  (i) the provisions of this
nonsolicitation agreement are reasonable and necessary for the protection of the
Company, (ii) the breach of this nonsolicitation agreement by Participant will
result in irreparable harm to the Company, (iii) no adequate remedy at law is
available to the Company for the breach by Participant of the provisions of this
nonsolicitation agreement, and (iv) the Company shall be entitled to specific
enforcement of the provisions of this nonsolicitation agreement, and injunctive
relief for any breach or threatened breach of this nonsolicitation agreement,
without the necessity of proving actual monetary loss and without bond or other
security being required.  In addition to specific performance and injunctive
relief, in the event of a breach of this nonsolicitation agreement by
Participant the Company shall be entitled to (i) forfeit any unpaid Performance
Units granted to Participant under this Plan, (ii) recovery from Participant
amounts paid to Participant in respect of Performance Units during the twelve
(12) months preceding termination of Participant’s employment and (iii) such
other damages to which the Company may be entitled.

 

 

 

 

d.

Active Employment Contingency.  Eligibility to receive grants under the Plan is
dependent upon continuing active employment with the Company.  Except as
provided in Section VI.b. of the Plan, eligibility to receive payouts from
Performance Unit grants requires that the Participant have been actively
employed with the Company on the last day of the performance period.

 

 

 

 

e.

Not an Employment Contract.  Participation in the Plan does not constitute an
employment contract between the Participant and the Company. Unless Participant
is party to an Individual Agreement, Participant remains an at will employee of
the Company, subject to termination at the discretion of the Company.

 

 

 

 

f.

Tax Withholding.  Payouts from Performance Unit grants are subject to
withholding of amounts to pay applicable Federal and state income taxes.

 

 

 

 

g.

Payout.  Notwithstanding anything to the contrary, the payout with respect to
the Performance Unit grants shall be made as soon as administratively feasible
following the time that such Performance Units become vested, but in no event
later than the 15th day of the third month following the year in which the such
Performance Units become vested.

-5-

--------------------------------------------------------------------------------




VII.

Certain Additional Payments By The Company

 

 

 

 

a.

Gross-Up Payments.  Unless a Participant under a change in control or similar
agreement is entitled to a similar benefit as set forth in this Section VII. and
except as set forth below, in the event it shall be determined that any Payment
(as defined below) would be subject to the Excise Tax (as defined below), then a
Participant shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by a Participant of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, a
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

 

 

 

 

Notwithstanding the foregoing provisions of this Section VII.a., if it shall be
determined that a Participant is entitled to the Gross-Up Payment, but that the
Parachute Value (as defined below) of all Payments does not exceed 110% of the
Safe Harbor Amount (as defined below), then no Gross-Up Payment shall be made to
a Participant and the amounts payable under this Plan shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the payments under Section VI.b.1., unless an alternative
method of reduction is elected by a Participant, and in any event shall be made
in such a manner as to maximize the Value (as defined below) of all Payments
actually made to a Participant. For purposes of reducing the Payments to the
Safe Harbor Amount, only amounts payable under this Plan (and no other Payments)
shall be reduced. If the reduction of the amount payable under this Plan would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amounts payable under the Agreement shall be reduced pursuant
to this Section VII. The Company’s obligation to make Gross-Up Payments under
this Section VII. shall not be conditioned upon the Participant’s termination of
employment.

 

 

 

 

b.

Calculations.  Subject to the provisions of Section VII.c., all determinations
required to be made under this Section VII. including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
Deloitte & Touche LLP, or such other nationally recognized certified public
accounting firm as may be designated by a Participant (the “Accounting Firm”).
The Accounting Firm shall provide detailed supporting calculations both to the
Company and a Participant within 15 business days of the receipt of notice from
a Participant that there has been a Payment or such earlier time as is requested
by the Company.

-6-

--------------------------------------------------------------------------------




 

 

In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group affecting the Change in Control, a Participant
may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section VII., shall be paid by the Company to a Participant
within 5 days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and a
Participant. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section VII.c. and a Participant thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of a Participant.

 

 

 

 

c.

Notification.  A Participant shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after a Participant is informed
in writing of such claim.  A Participant shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid.  A
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which a Participant gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies a Participant in
writing prior to the expiration of such period that the Company desires to
contest such claim, a Participant shall:


 

 

1.

give the Company any information reasonably requested by the Company relating to
such claim,

 

 

 

 

 

 

2.

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

 

 

 

 

 

 

3.

cooperate with the Company in good faith in order effectively to contest such
claim, and

 

 

 

 

 

 

4.

permit the Company to participate in any proceedings relating to such claim;

-7-

--------------------------------------------------------------------------------




 

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold a Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section VII.c.,
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of a Participant
and direct a Participant to sue for a refund or contest the claim in any
permissible manner, and a Participant agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs a
Participant to sue for a refund, the Company shall indemnify and hold a
Participant harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of a Participant with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.

 

 

 

 

 

 

Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and a
Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

 

 

 

 

d.

Refunds.  If, after the receipt by a Participant of a Gross-Up Payment or
payment by the Company of an amount on a Participant’s behalf pursuant to
Section VII.c.,  a Participant becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to such claim, a Participant shall (subject to the Company’s complying with the
requirements of Section III.c., if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after payment by the Company of an amount on a
Participant’s behalf pursuant to Section VII.c., a determination is made that a
Participant shall not be entitled to any refund with respect to such claim and
the Company does not notify a Participant in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

 

 

 

 

e.

Withholding.  Notwithstanding any other provision of this Section VII., the
Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of a
Participant, all or any portion of any Gross-Up Payment, and a Participant
hereby consents to such withholding.

-8-

--------------------------------------------------------------------------------




 

f.

Definitions.  The following terms shall have the following meanings for purposes
of this Section VII.

 

 

 

 

 

 

1.

“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

 

 

 

 

 

2.

“Parachute Value” of a Payment shall mean the present value as of the date of
the Change in Control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

 

 

 

 

 

3.

A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit a
Participant, whether paid or payable pursuant to this Agreement or otherwise.

 

 

 

 

 

 

4.

The “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

 

 

 

 

 

 

5.

“Value” of a Payment shall mean the economic present value of a Payment as of
the date of the Change in Control for purposes of Section 280G of the Code, as
determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.

 

 

 

 

VIII.

Plan Administration

 

 

 

 

 

a.

Administration.  The Plan shall be administered by the Plan Administrator,
subject to the direction of the Compensation Committee.  The Compensation
Committee has plenary authority with respect to the Plan.  The Compensation
Committee has the authority, upon recommendation of the Plan Administrator or
otherwise, to adopt, amend, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall from time to time deem
advisable, to interpret the terms and provisions of the Plan and any Performance
Unit issued under the Plan (and any agreement relating thereto) and to otherwise
supervise administration of the Plan.  It may delegate administrative and
operational responsibilities to the Plan Administrator or other persons or
entities to ensure effective management of the Plan.

 

 

 

 

 

 

          Determinations with respect to any Performance Unit shall be made at
the time of the grant of the Performance Unit or, unless in contravention of any
express term of the Plan or any requirement of law, at any time thereafter. All
decisions made by the Compensation Committee or any appropriately delegated
officer (including the Plan Administrator) pursuant to the provisions of the
Plan shall be final and binding on all persons, including the Participants, the
Company and its affiliates, subsidiaries and shareholders.

-9-

--------------------------------------------------------------------------------




 

b.

Arbitration.  The Company shall have the right to apply to a court to enjoin any
breach or threatened breach by any current or former Participant of the
nonsolicitation provisions of this Plan and any agreement subject to this Plan,
and to recover damages in respect thereof.  Excepting the right of the Company
to seek and obtain such relief, all claims and matters in question arising out
of or related to this Plan, any agreement subject to this Plan or the
relationship between the Company and any current or former Participant (the
“parties”) created by this Plan and any such agreement, whether sounding in
contract, tort or otherwise, shall be resolved by binding, self-administered
arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), and all such proceedings shall be subject to
the Federal Arbitration Act.  There shall be three arbitrators.  Each of the
Company and Participant shall designate an arbitrator, who need not be neutral,
within 30 days of the notification of a party’s intent to proceed with
arbitration.  The two arbitrators so designated shall elect a third arbitrator. 
If either party fails to designate an arbitrator within the time specified or
the two parties’ arbitrators fail to designate a third arbitrator within 30 days
of their appointment, the remaining arbitrator(s) shall be appointed by the
AAA.  The arbitrators shall decide whether a particular dispute is or is not
arbitrable.  Each party shall pay for the expenses incurred by its designated
arbitrator and the costs of the third, neutral arbitrator shall be divided
between the parties.  Only actual damages may be awarded and arbitrators shall
have no authority to award punitive or exemplary damages, the parties hereby
waiving their right, if any, to recover punitive or exemplary damages, either in
arbitration or in litigation.  The arbitration shall take place in Houston,
Texas.

 

 

 

 

 

          In the event of a dispute between the Company and a current or former
Participant about the operation of the Plan, the Plan Administrator shall
recommend and the Compensation Committee shall approve any resolution of the
dispute on behalf of the Company on such basis as it may approve, and to conduct
any litigation or arbitration proceeding on behalf of the Company.

 

 

 

 

c.

Status Reporting to Participants.  Each Participant will receive an annual
statement summarizing total Performance Units granted and status of performance
measurements.

 

 

 

 

d.

No Pledge or Hypothecation.  No Performance Unit may be mortgaged, pledged,
hypothecated, sold, assigned, transferred or subject to a security interest of
any kind, and any attempt by a Participant shall be void and shall entitle the
Compensation Committee to cancel the grant.

 

 

 

 

e.

Sunset Provision.  This Plan will terminate on the sixth anniversary of the
Effective Date.  Prior to expiration, the Compensation Committee of the Board of
Directors will evaluate the needs of the business and the performance of this
Plan to determine if the Plan should be amended and renewed for an additional
period of time.

-10-

--------------------------------------------------------------------------------




 

f.

Amendment.  The Compensation Committee may amend, alter, or discontinue this
Plan, but no amendment, alteration or discontinuation shall be made which would
impair the rights of a Key Employee under a Performance Unit award without the
Key Employee’s consent, except such an amendment made to comply with applicable
law (including Section 409A of the Code), stock exchange rules or accounting
rules.  In addition, no such amendment shall be made without the approval of the
Company’s shareholders to the extent such approval is required by applicable law
or stock exchange rules.

 

 

 

          The Compensation Committee may amend the terms of any Performance Unit
Plan Grant Agreement theretofore granted, prospectively or retroactively, but no
such amendment shall impair the rights of any Key Employee under a Performance
Unit award without the Key Employee’s consent except with respect to an
amendment made to cause this Plan or Performance Unit award to comply with
applicable law (including Section 409A of the Code), stock exchange rules or
accounting rules.

-11-

--------------------------------------------------------------------------------




Exhibit A

Franklin Bank Corp.
Key Employee Intermediate-Term Incentive Compensation Plan

Definitions of Key Terms

The following terms used in the Franklin Bank Corp. Key Employee
Intermediate-Term Incentive Compensation Plan have the meanings set forth below:

Cause

Means, unless otherwise provided by the Compensation Committee in a Performance
Unit Plan Grant Agreement, (i) “Cause” as defined in any Individual Agreement to
which the Participant is a party, or (ii) if there is no such Individual
Agreement or if it does not define Cause: (A) conviction of the Participant for
committing a felony under federal law or the law of the state in which such
action occurred, (B) dishonesty in the course of fulfilling the Participant’s
employment duties, (C) willful and deliberate failure on the part of the
Participant to perform his or her employment duties in any material respect, or
(D) prior to a Change in Control, such other events as shall be determined by
the Committee.  Unless otherwise provided in an Individual Agreement with the
Participant, the Plan Administrator shall determine whether “Cause” exists. 
Such a determination by the Plan Administrator, when confirmed by the
Compensation Committee, shall be final.

 

 

Change in Control

Means the happening of any of the following events:

 

 

 

          (i)          An acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (1) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (1) Any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) Any acquisition by the
Company, (3) Any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (4) Any acquisition pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (iii) of this definition; or

A-1

--------------------------------------------------------------------------------




 

          (ii)          A change in the composition of the Board such that the
individuals who, as of the Effective Date, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this definition, that any individual who becomes a member of the Board
subsequent to the Effective Date, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided, further, that any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or

 

 

 

          (iii)        Consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate Transaction)
will beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the
Corporate Transaction, and (3) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

A-2

--------------------------------------------------------------------------------




 

          (iv)     The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

 

Change in Control Price

Means the higher of (i) the highest reported sales price, regular way, of a
share of common stock of the Company in any transaction reported on the Nasdaq
(or such other national securities market or exchange as may at the time be the
principal market for the Common Stock) during the 60-day period prior to and
including the date of a Change in Control or (ii) if the Change in Control is
the result of a tender or exchange offer or a Corporate Transaction, the highest
price per share of common stock of the Company paid in such tender or exchange
offer or Corporate Transaction.  To the extent that the consideration paid in
any such transaction described above consists all or in part of securities or
other noncash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the board of
directors.

 

 

Company

Means Franklin Bank Corp., a Delaware corporation and its successors, and its
subsidiaries, including Franklin Bank, S.S.B.

 

 

Compensation Committee

Means the Compensation Committee of the board of directors of the Company, or
such committee as the Board may from time to time designate, which shall be
composed of not less than three Outside Directors, and shall be appointed by and
serve at the pleasure of the board.

 

 

Disability

Means, unless otherwise provided by the Committee, (i) “Disability” as defined
in any Individual Agreement to which the Participant is a party, or (ii) if
there is no such Individual Agreement or it does not define “Disability,”
permanent and total disability as determined under the Company’s Long Term
Disability Plan applicable to the Participant.

A-3

--------------------------------------------------------------------------------




Effective Date

Means the date this Plan is adopted by the Compensation Committee.

 

 

Employee

Means a person employed by the Company in a regular ongoing work relationship
which meets applicable tests in labor regulation for employee status.

 

 

Individual Agreement

Means an employment, consulting or similar written agreement between a
Participant and the Company or one of its subsidiaries or affiliates.

 

 

Nonsolicitation Agreement

Means the agreement between the Company and the Participant contained in Plan
and in the Performance Unit Plan Grant Agreement in which the Participant agrees
not to solicit FBC clients and/or employees twelve months following the
termination of employment with the Company.

 

 

Normal Retirement

Means retirement from active employment with the Company at or after age 65 or
such other age as may be established by the Compensation Committee.

 

 

Outside Director

Means a director of the Company who meets any applicable independent
requirements of the Nasdaq and who qualifies as an “outside director” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended, and
as a “non-employee director” within the meaning of Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended from time to time.

 

 

Performance Cycle

Means the length of time selected by the CEO and approved by the Compensation
Committee over which a Key Employee’s performance will be measured against the
performance and other any other standards established by the CEO and approved by
the Compensation Committee for purposes of determining whether the Key Employee
satisfied the performance standards and has become entitled to receive payment
of the Performance Units; provided, that the Compensation Committee will make
all such determinations regarding Performance Units granted to the CEO.

 

 

Performance Goals

Means the performance goals established by the CEO and approved by the
Compensation Committee in connection with the grant of Performance Units;
provided, that the Compensation Committee will make all such determinations
regarding Performance Units granted to the CEO.  Such goals shall be based on
the attainment of specified levels of one or more of the following measures with
respect to the Company or a subsidiary, division or department of the Company
for or within which the Participant performs services: specified levels of the
Company’s stock price, market share, sales, asset quality, non-performing
assets, earnings per share, return on equity, costs, earnings,
marketing-spending efficiency, return on operating assets, return on assets,
deposits, core non-interest income and/or levels of cost savings.  Performance
Goals also may be based upon the attaining of specified levels of Company
performance under one or more of the measures described above relative to the
performance of other corporations.  Performance Goals may be established using
Threshold, Target and Outstanding levels of achievement, with a different number
of Performance Units being earned at each level.

A-4

--------------------------------------------------------------------------------




Performance Unit

Means a unit of monetary value which Participants will receive when their
individual and collective efforts meet or exceed the performance standards
established by the Company for the Performance Cycle.

 

 

 

While the value of a Performance Unit correlates to a degree with the value of
the Company’s common stock, it does not have an intrinsic value.  A Performance
Unit is not related in any legal manner to the common stock of the Company and
it conveys no rights of ownership in the Company to the Key Employee.

 

 

Plan

Means the Franklin Bank Corp. Key Employee Intermediate-Term Incentive
Compensation Plan, as amended, from time to time.

 

 

Plan Administrator

Means the Administrative Committee of the Company in existence from time to time
or another committee of officers or outsiders designated by the Compensation
Committee to administer the Plan, subject to the direction of the Compensation
Committee.

 

 

Vesting

Means the satisfaction of Performance Goals and all other conditions contained
in the Plan and the applicable Performance Unit Plan Grant Agreement entitling a
Key Employee to receive the value of earned Performance Units.  Vesting occurs
six months after the end of the Performance Cycle, subject to forfeiture or
acceleration as provided in the Plan.

Participants should consult with the Plan Administrator for any additional
information or clarification required about terms and conditions and operating
guidelines of the Plan. 

A-5

--------------------------------------------------------------------------------




Exhibit B

FRANKLIN BANK CORP.

Key Employee Intermediate-Term Incentive Compensation Plan

Performance Unit Plan Grant Agreement

This Agreement is made the _____ day of _______________, 2006 (the “Agreement”),
by and between Franklin Bank Corp. (the “Company”) and _________________________
(the “Participant”), an employee of the Company on this date.

A.      Declaration of Grant to Participant

In recognition of the Participant’s role in the Company and the extent of
opportunities for the employee to contribute to the growth and success of the
business, pursuant to the Franklin Bank Corp. Key Employee Intermediate-Term
Incentive Compensation Plan (the “Plan”) the Compensation Committee, with the
approval of the Company’s Board of Directors, grants to the Participant an
intermediate-term incentive compensation award as follows:

          [_______] Performance Units provided that results achieved during the
Performance Cycle, January 1, 2006 through December 31, 2008 meet the Threshold
level of Performance Goals established for the period; [______] Performance
Units if results meet the Target level of Performance Goals established for the
period; and [_____] Performance Units if results meet the Outstanding level of
Performance Goals established for the period.

This grant is made on the terms and conditions specified in this Agreement and
in the Plan.  Capitalized terms used but not defined in this Agreement have the
meanings ascribed to them in the Plan.

B.

Terms and Conditions of the Grant

 

 

1.

Term of the Grant.  This grant will remain in effect until June 30, 2009 or
until such time as the value of the grant is distributed to the Participant, the
grant is terminated in accordance with the terms of the Plan, the grant is
modified or terminated because of a change in the Plan itself, or the
Participant’s employment with the Company terminates, which ever comes first.

 

 

2.

Performance Goals.  The Performance Goals to be satisfied by Participant in
order to receive a payout under the Agreement are specified in Annex I to this
Agreement.  Satisfaction of the Performance Goals is in addition to any other
requirements of the Plan and this Agreement.

 

 

3.

Vesting.  Rights to this grant vest on June 30, 2009, the last day of the
Performance Cycle, if the Performance Goals have been met, subject to
acceleration and forfeiture as provided in the Plan.  There is no partial
vesting of grant interests prior to that date, except as provided in the Plan or
unless otherwise recommended by the Plan Administrator and approved by the
Compensation Committee.  The Compensation Committee may amend the terms of any
grant, subject to the provisions of the Plan.

B-1

--------------------------------------------------------------------------------




4.

Determination of Grant Value.  The value of the grant will be determined as soon
as practical following the close of the Performance Cycle when the Company can
determine actual results achieved against the established Performance Goals.

 

 

 

The number of Performance Units earned will be multiplied by the unit value
(average of quarter-end stock closing prices during the last year of the
Performance Cycle) to determine the value of the grant.


5.

Distribution of Grant Value.  Distribution of the grant value will be made to
the Participant in the form of a lump sum payment of cash as soon as practical
following vesting of Performance Units.  Distribution of grant value may be
accelerated or forfeited under the circumstances described in the Plan. 
Notwithstanding anything to the contrary, the distribution of the grant value
with respect to this grant of Performance Units shall be made no later than the
15th day of the third month following the year in which such grant becomes
vested.

 

 

6.

Participant’s Rights.  A Participant’s rights and privileges hereunder are
limited to receipt of the value of the Performance Units following the close of
the Performance Cycle.  Performance Units do not represent an ownership interest
in common stock of the Company or provide any rights or privileges associated
with stock ownership, i.e., voting, receipt of dividends or participation in
profit distributions.

 

 

7.

No Investment Requirement.  The Participant is not required to make an
investment in the Company in order to receive and participate in this grant of
Performance Units.

 

 

8.

Forfeiture of Interests.  If a Participant (i) is terminated for reasons of
Cause, as defined in Exhibit A of the Plan, or (ii) voluntarily terminates his
or her employment with the Company, the Participant will forfeit all interests
herein, as well as any undistributed awards from prior Performance Unit grants.


 

If the Participant violates the provisions of his/her nonsolicitation covenant
with the Company contained in the Plan and in Section 9 of this Agreement, any
undistributed awards from the Plan are forfeited and the Company shall be
entitled to the remedies contained in the Plan and Section 9 of the Agreement.

 

 

9.

Nonsolicitation Agreement.  As a condition to the vesting of this grant under
the Plan, Participant hereby agrees, for a period of twelve (12) months after
any Participant shall cease for any reason, whether voluntarily or involuntarily
or as the result of death, disability or normal retirement, to be employed by
the Company, that Participant will not, either individually or together with any
other individual or organization directly or indirectly (i) induce any employee
of the Company or any successor to terminate his or her employment with the
Company or any successor, or to hire any employee or former employee of the
Company or any successor, or (ii) cause, induce or encourage, directly or
indirectly, any customer, depositor or client of the Company or any successor to
terminate or adversely change any relationship with the Company or any successor
or cause, induce or encourage any potential supplier, customer, depositor or
client to not enter into any business relationship with the Company or any
successor.

B-2

--------------------------------------------------------------------------------




 

Participant agrees and acknowledges that  (i) the provisions of this
nonsolicitation agreement are reasonable and necessary for the protection of the
Company, (ii) the breach of this nonsolicitation agreement by Participant will
result in irreparable harm to the Company, (iii) no adequate remedy at law is
available to the Company for the breach by Participant of the provisions of this
nonsolicitation agreement, and (iv) the Company shall be entitled to specific
enforcement of the provisions of this nonsolicitation agreement, and injunctive
relief for any breach or threatened breach of this nonsolicitation agreement,
without the necessity of proving actual monetary loss and without bond or other
security being required.  In addition to specific performance and injunctive
relief, in the event of a breach of this nonsolicitation agreement by
Participant the Company shall be entitled to (i) forfeit any unpaid Pe rformance
Units granted to Participant under this Plan, (ii) recovery from Participant
amounts paid to Participant in respect of Performance Units during the twelve
(12) months preceding termination of Participant’s employment and (iii) such
other damages to which the Company may be entitled.

 

 

10.

Active Employment Contingency.  The Participant’s opportunity to receive grants
and to vest interests in grants is contingent upon continuation of active
employment with the Company, including cases of Normal Retirement, Disability or
death as contained in the Plan.

 

 

11.

Nontransferability of Grant.  The Participant’s rights and financial interests
in this grant may not be pledged, hypothecated, sold or transferred other than
by will or laws of descent and distribution.  The grant may only be exercised
during the Participant’s lifetime by the Participant or by his or her legal
representatives in the event of the Participant’s Disability or death.

 

 

12.

No Employment Rights.  Receipt of grants under this Plan does not constitute an
employment agreement between the Participant and the Company.  Unless restricted
by the terms of an Individual Agreement, Participant’s employment relationship
may be terminated at any time by either party at will.

B-3

--------------------------------------------------------------------------------




C.

Notices

 

 

Any notice hereunder to the Company shall be addressed to its offices in
Houston, TX to the attention of the Plan Administrator, and any notice to the
Participant shall be addressed to him or her at the address of record in the
Company’s personnel files.

 

 

D.

Participant Bound by Plan

The Participant acknowledges receipt of a copy of the Plan and this Agreement
and agrees to be bound by all of the terms, provisions and methods therein
contained. 

In witness whereof, the Company has caused this agreement to be executed on its
behalf by the Plan Administrator(s) and the Participant on the date indicated.

For the Company

 

By the Participant

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

B-4

--------------------------------------------------------------------------------




Annex I to Exhibit B

FRANKLIN BANK CORP.

Performance Goals

Performance Cycle:  The Performance Cycle applicable to the Performance Units
evidenced by this Agreement begins January 1, 2005 and ends December 31, 2008. 

Performance Units:  Participant will earn [____] Performance Units upon
satisfaction of the Threshold Performance Level set forth below; [___]
Performance Units upon satisfaction of the Target Performance Level set forth
below; and [___] Performance Units upon satisfaction of the Outstanding
Performance Level set forth below.  No Performance Units will be earned unless
the Threshold Performance Level is satisfied.  If Participant’s Performance
Level exceeds the Threshold Performance level, but is less than the Target
Performance, or exceeds the Target Performance Level but is less than the
Outstanding Performance Level, the difference will be interpolated as described
below to determine the Performance Units earned.  Performance Units earned will
entitle Participant to a cash payment calculated as described below.

Vesting:  Subject to acceleration and forfeiture as provided in the Plan and
satisfaction of the Performance Goals and the other provisions of this Agreement
and the Plan, the Performance Units evidenced by this Agreement vest on June 30,
2009.  Payment of the cash sum due upon vesting of the Performance Units will be
made as soon as practicable after vesting and in compliance with the terms of
the Plan.

Performance Goals:  The Performance Goals applicable to this Agreement are the
(1) annual percentage increase in net income available to the common stock
(“NICS”) during each of the years 2006, 2007 and 2008, as compared to each of
the immediately preceding years, and (2) the percentage increase in annual fully
diluted earnings per share (“FDEPS”) during each of the years 2006, 2007 and
2008, and (3) for line managers and operating unit managers, the annual
percentage increase in net income before taxes (“NIBT”) during each of the years
2006, 2007 and 2008, as compared to each of the immediately preceding years. 
The Threshold, Target and Outstanding Levels of annual percentage increase in
NICS are [___]%, [___]% and [___]%, respectively.  The Threshold, Target and
Outstanding Levels of annual percentage increase in FDEPS are [___]%, [___]% and
[___]%, respectively.  For line managers and operating unit managers, the
Threshold, Target and Outstanding Levels of annual percentage increase in NBIT
are [____]%, [____]% and [____]%, respectively. 

In determining whether the Performance Goals have been satisfied the Company
shall perform the following calculations: (1) calculate the NICS Factor, (2)
calculate the FDEPS Factor, (3) for line managers and operating unit managers,
calculate the NBIT Factor, (4) calculate the Employee Performance Level, (5)
adjust the applicable Performance Units to interpolate between Employee
Performance Levels and (6) determine the amount due to Participant.

-1-

--------------------------------------------------------------------------------